WADDILL, Commissioner.
By an original action in this Court, petitioner seeks to prohibit respondent from enforcing an ordinance of the City of Burnside and a judgment assessing a fine of $15.00 against him for a violation of this ordinance. Petitioner claims that the ordinance is invalid and that he has no adequate remedy to test the validity of the ordinance and his conviction.
 While Meeks Motor Freight, Inc. v. Ballard, 283 Ky. 404, 141 S.W.2d 569, is cited as approving the procedure petitioner has followed, that case was decided before enactment of KRS 23.032. Pursuant to this, statute petitioner is afforded a right of appeal to the circuit court. Furthermore, as pointed out in Hettich v. Colson, Ky., 366 S.W.2d 907, the circuit court has authority to prohibit the police court from enforcing its orders under CR 81. Since petitioner has an adequate remedy in the circuit court, we will not grant him the relief sought in this Court.
Prohibition is denied.